Citation Nr: 0633778	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to August 29, 2002, 
for service connection of residuals of a combat injury to the 
jaw.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for residuals of a 
combat injury to the jaw with an effective date of August 29, 
2002.

The veteran appeared at a video conference hearing before the 
undersigned Veterans Law Judge on August 31, 2006, and the 
certified transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a document received at the RO in March 2006 the veteran's 
representative raised the issue of whether an RO rating 
decision dated in April 1968 that granted a claim for service 
connection of residuals of dental trauma, but did not address 
a claim for service connection of residuals of a combat 
injury to the jaw, was based on clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2006).

The Board finds that the CUE claim is "inextricably 
intertwined" with the claim for entitlement to an earlier 
effective date that is currently on appeal.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Accordingly, the claim for an 
earlier effective date for service connection of residuals of 
a combat injury to the jaw must be deferred pending 
readjudication of the veteran's CUE claim. 


Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim that 
the April 1968 rating decision was clearly 
and unmistakably erroneous.  If the 
determination is adverse to the veteran, 
he should be provided with his appellate 
rights and given an opportunity to appeal.  
Thereafter, if he perfects an appeal on 
this issue it should be returned to the 
Board for appellate consideration.

2.  Readjudicate the issue of entitlement 
to an effective date prior to August 29, 
2002, for the grant of service connection 
of residuals of a combat injury to the 
jaw, with due consideration of any 
additional evidence received since the 
time of the most recent supplemental 
statement of the case issued for this 
claim in September 2005.  If the 
determination of the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

